       Case 2:21-cv-01834-SK Document 9 Filed 04/09/21 Page 1 of 2 Page ID #:46



 1

 2                                                                    JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11

12                                           Case No.: 2:21-cv-01834-SK
     WAYNE WEATHERSPOON, an
13   individual,                             Hon. Steve Kim
                 Plaintiff,
14
        v.                                   ORDER FOR DISMISSAL WITH
15
                                             PREJUDICE
16   MGKF TRADING, LLC, a California
     limited liability company; and
17   DOES 1-10,                              Action Filed: February 26, 2021
                                             Trial Date: Not on Calendar
18              Defendants.
19

20

21

22

23

24

25

26

27

28
                                          1
                          ORDER FOR DISMISSAL WITH PREJUDICE
       Case 2:21-cv-01834-SK Document 9 Filed 04/09/21 Page 2 of 2 Page ID #:47



 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:
 4         Plaintiff Wayne Weatherspoon’s action against Defendant MGKF Trading, LLC is
 5   dismissed with prejudice. Each party will be responsible for its own fees and costs.
 6

 7

 8

 9

10
     Dated: April 9, 2021
11                                                       Hon. Steve Kim
                                                         United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
                              ORDER FOR DISMISSAL WITH PREJUDICE
